DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Application 2021/0105110, hereinafter Kim).
Regarding claims 1, 11, Kim discloses a method of wireless communication operable at a base station (Figs.31- 33), comprising: 
at least one processor; a transceiver (3313,3323) communicatively coupled to the at least one processor (3311, 3321); and a memory (3312,3322) communicatively coupled to the at least one processor,
 transmitting first control information indicating an initial demodulation reference signal (DMRS) pattern (Abstract, [0006], [0018], [0125] - [0126], which recites DMRS pattern);
 communicating with a user equipment (UE) utilizing a carrier configured according to the initial DMRS pattern (Abstract, [0006], [0018], [0125] - [0126], which recites communicating DMRS pattern to UE);
 
transmitting second control information indicating a subsequent DMRS pattern that is based on one or more Doppler parameters corresponding to the carrier, the subsequent DMRS pattern being different than the initial DMRS pattern (Abstract, [0006], [0018], [0125] - [0126], which recites communicating a second DMRS pattern to UE); and 
communicating with the UE utilizing the carrier configured according to the subsequent DMRS pattern (Abstract, [0006], [0018], [0125] - [0126], which recites utilizing the carrier communicating DMRS pattern to UE).  
Regarding claims 16, 26, Kim disclosers a method of wireless communication operable at a user equipment (UE) (Figs.31- 33), the method comprising: 
at least one processor (3311, 3321); a transceiver (3313,3323) communicatively coupled to the at least one processor; and a memory (3312,3322) communicatively coupled to the at least one processor, wherein the at least one processor is configured to:
receiving first control information indicating an initial demodulation reference signal (DMRS) pattern (Abstract, [0006], [0018], [0125] - [0126], which recites DMRS pattern);
 communicating with a base station utilizing a carrier configured according to the initial DMRS pattern (Abstract, [0006], [0018], [0125] - [0126], which recites communicating DMRS pattern to base station);
receiving second control information indicating a subsequent DMRS pattern that is based on one or more Doppler parameters corresponding to the carrier, the subsequent DMRS pattern being different than the initial DMRS pattern (Abstract, [0006], [0018], [0125] - [0126], which recites communicating a second DMRS pattern to UE); and
 communicating with the base station utilizing the carrier configured according to the subsequent DMRS pattern (Abstract, [0006], [0018], [0125] - [0126], which recites utilizing the carrier communicating DMRS pattern to UE).  
Regarding claims 2, 17, Kim discloses the method of claim 1, wherein the first control information is one of a dynamic indication of the DMRS pattern, or a semi-static indication of the DMRS pattern (Abstract, [0006], [0018], [0125] - [0126]).  
Regarding claims 3, 18, Kim discloses the method of claim 1, wherein the first control information is transmitted via at least one of a media access control (MAC) control element (CE) or a radio resource control (RRC) message, and wherein the second control information is transmitted via downlink control information (DCI) ([0254], [0275]- [0275], [0282]).  
Regarding claims 4, 12, 19, 27, Kim discloses the method of claim 1, wherein the carrier is configured for slot aggregation to aggregate a plurality of slots, and wherein each of the initial DMRS pattern and the subsequent DMRS pattern comprises a respective pattern for DMRS communication across the plurality of aggregated slots (Abstract, [0006], [0018], [0125] - [0126]).    
Regarding claims 5, 13, 20, 28, Kim discloses the method of claim 4, wherein at least one of the initial DMRS pattern or the subsequent DMRS pattern includes at least one slot of the plurality of aggregated slots with no DMRS, and wherein at least one DMRS in another slot of the plurality of aggregated slots is used for the at least one slot with no DMRS (Abstract, [0006], [0018], [0125] - [0126]).   
Regarding claims 6, 21, Kim discloses the method of claim 4, further comprising: setting the subsequent DMRS pattern to include a first number of slots of the plurality of aggregated slots with no DMRS when the one or more Doppler parameters indicates a Doppler frequency exceeding a threshold, and setting the subsequent DMRS pattern to include a second number of slots of the plurality of aggregated slots with no DMRS when the one or more Doppler parameters indicates the Doppler frequency being less than or equal to the threshold, wherein the second number is greater than the first number(Abstract, [0006], [0018], [0125] - [0126]).     
Regarding claims 7, 14,22,29, Kim discloses the method of claim 4, wherein the carrier includes one or more DMRSs in one or more slots of the plurality of slots, the one or more DMRSs being precoded according to a same precoder (Abstract, [0006], [0018], [0125] - [0126]).    
Regarding claims 8, 23, Kim discloses the method of claim 1, further comprising: receiving information indicating the one or more Doppler parameters from the UE to determine the one or more Doppler parameters (Abstract, [0006], [0018], [0125] - [0126]).   
Regarding claims 9, 15, 24, 30,Kim discloses the method of claim 1, further comprising: transmitting an information packet utilizing the carrier configured according to the initial DMRS pattern; receiving a negative acknowledgment (NACK) indicating an unsuccessful decoding of the information packet; and receiving the one or more Doppler parameters, corresponding to one or more channel characteristics associated with the carrier carrying the unsuccessfully decoded information packet, wherein the subsequent DMRS pattern is based on the one or more received Doppler parameters, wherein the communicating with the UE utilizing the carrier configured according to the subsequent DMRS pattern comprises transmitting a retransmission of the information packet utilizing the carrier configured according to the subsequent DMRS pattern in response to the NACK(Abstract, [0006], [0018], [0125] - [0126]).     
Regarding claims 10, 25, Kim discloses the method of claim 9, further comprising: setting the subsequent DMRS pattern to include a larger number of DMRSs than the initial DMRS pattern when the NACK is received and the one or more Doppler parameters indicates a Doppler frequency exceeding a threshold ([0018], [0126]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461